PRENDERGAST, J.
The appellant was convicted of stealing a $450 diamond.
There is no statement of facts in the record. There is one omnibus kind of bill of exceptions, complaining of the court’s refusal to grant a continuance, and to some portions of the charge of the court, and to the admission and exclusion of some testimony. The court, in allowing the bill, calls it “a peculiar' omnium gatherum bill,” and explains his rulings in some of the particulars. It is unnecessary to state the bill in full, or the explanation, as it attempts to present matters that cannot be considered by this court, in the absence of statement of facts.
The judgment will therefore be affirmed.